UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DR. PARK AVE. (Name of small business issuer in its charter) NEVADA 27-2294787 (State or other jurisdiction of organization) (Primary Standard Industrial Classification Code) (Tax Identification Number) 846 Franklin Avenue Franklin Lakes, New Jersey 07417 (201) 485-8400 Excelsior Management, LLC 101 Convention Center Drive, 7th Floor Las Vegas, Nevada 89109 (775) 781-4143 (Address and telephone number of registrant's executive office) (Name, address and telephone number of agent for service) UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 With copies to: Wani I. Manly, Esq. W. Manly, P.A. 10 SW South River Drive, Suite 1712 Miami, Florida 33130 Telephone:(305) 407-8236 Facsimile: (305) 351-2605 APPROXIMATE DATE OF PROPOSED SALE TO THE PUBLIC: From time to time after this Registration Statement becomes effective. If any securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 other than securities offered only in connection with dividend or interest reinvestment plans, check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.p If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.p If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.p If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. p Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer p Accelerated Filer p Non-accelerated Filer p Smaller reporting company x (Do not check if a smaller reporting company) -i- CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Number of Shares to be registered Proposed maximum offering price per Share Proposed maximum aggregate offering price(1) Amount of registration fee(2) Common Stock for sale by selling stockholders $ $ TOTAL $ The proposed maximum offering price is based on the estimated high end of the range at which the common stock will initially be sold. Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(e) under the Securities Act of 1933. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this Prospectus is not complete and may be changed. The selling stockholders may not sell these securities until the registration statement is filed with the Securities and Exchange Commission and becomes effective. This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the sale is not permitted. Prospectus Subject to Completion Dated December 27, 2010 -ii- DR. PARK AVE. 14,680,000 Shares of Common Stock We are registering for sale by selling shareholders 14,680,000 shares of common stock. We will not receive any proceeds from the shares sold by the selling shareholders. The sales price to the public is fixed at $.10 per share until such time as the shares of our common stock become traded on the Bulletin Board operated by the Financial Industry Regulatory Authority (“FINRA”) or another exchange.If our common stock becomes quoted on the Bulletin Board or another exchange, then the sales to the public will vary according to selling decisions of each selling shareholder and the market for our stock at the time of resale.There is no market for our common stock. There is no market for our securities and a public market may never develop and if a market develops, it may not be sustained.After the effective date of this Registration Statement, we intend to have a market maker file an application with FINRA for our common stock to be eligible for trading on the Over the Counter Bulletin Board.We currently do not have a market maker who has agreed to sponsor our application with FINRA and there can be no assurance that our common stock will be quoted on a quotation service or that any market for our stock will ever develop. The information in this prospectus is not complete and may be changed. Selling Shareholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if the prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is December 27, 2010 -iii- TABLE OF CONTENTS SUMMARY OF OUR OFFERING 2 RISK FACTORS 4 RISKS RELATING TO OUR BUSINESS 4 RISKS RELATED TO OUR COMMON STOCK 5 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 7 USE OF PROCEEDS 7 DETERMINATION OF OFFERING PRICE 7 DILUTION 7 PLAN OF DISTRIBUTION 7 SELLING SECURITY HOLDERS 8 DESCRIPTION OF SECURITIES 13 INTERESTS OF NAMED EXPERTS AND COUNSEL 14 DESCRIPTION OF BUSINESS 14 DESCRIPTION OF PROPERTY 22 LEGAL PROCEEDINGS 22 MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 22 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 23 OFF-BALANCE SHEET ARRANGEMENTS 23 EXECUTIVE COMPENSATION 23 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 25 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 27 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 27 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 28 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION 28 FINANCIAL STATEMENTS F-1 -1- SUMMARY OF OUR OFFERING Prospectus Summary This summary highlights selected information about our company, Dr. Park Ave. This summary is intended to highlight information contained elsewhere in this prospectus. You should carefully read the entire prospectus, including the section entitled “Risk Factors.” Our Business Dr. Park Ave. (the “Company”) is a development stage company. The Company was organized under the laws of the state of Nevada on February 19, 2010.The Company has reached an agreement in principle with its controlling shareholder, Dr. Paul Fondacaro to acquire 100% of Park Avenue Medical Assocaites, P.C. in January 2011.As a result of this acquisition; Park Avenue Medical Associates, P.C. will become a wholly-owned subsidiary of the Company.Dr. Fondacaro is the sole owner of Park Avenue Medical Associates, P.C. which owns the recently completed facility in Franklin Lakes, New Jersey.This facility is intended to be the Company’s first corporate owned clinic and the flagship center from which future franchise locations will be modeled.Patients will be able to receive cutting-edge minimally invasive cosmetic services using state-of-the-art laser equipment, products and techniques.We intend to expand our cosmetic surgery centers throughout the U.S. by offering franchising opportunities along with the implementation of a marketing program. Our principal executive offices are located at 846 Franklin Avenue, Franklin Lakes, New Jersey 07417 and our telephone number is (201) 485-8400 Our Financial Situation Since inception of our Company, we have funded our operations from loans and private placement investment. As of the date of this prospectus, we have reached a verbal agreement with Dr. Paul Fondacaro to acquire the Franklin Lakes Clinic in January 2011. In the event we are unable to achieve profitability, through our intended corporate owned and franchise clinics, we may have to suspend operations. Our current funds will not sustain the Company’s intended expansion plans for the next year which consist of possibly opening other corporate owned facilities and selling franchises for future locations.In order to become profitable, we will need to generate revenues to offset our cost of sales and marketing, and general and administrative expenses.If we do not become profitable, we will need to raise additional capital to sustain our operations.However, we may be unable to secure additional financing on terms acceptable to us and we may not even be able to obtain any financing at all.If we are unable to secure sufficient additional financing, we may ultimately fail to expand our intended operations. Recent Developments We are a development stage company and we intendto commence the implementation of our strategic expansion program.Our business plan sets forth our intentions to expand offices throughout New York, New Jersey, Pennsylvania, Delaware, Maryland and then throughout the U.S. We have filed this registration statement in an effort to become a reporting company with the Securities and Exchange Commission in order to enhance our ability to raise additional capital. Our operations to date have been devoted to raising private placement capital to enable us to beginto implement our expansion activities, which include the following: 1.Creating a franchise approach to expansion 2.Development of a strong marketing plan 3.Provide consistent quality services -2- To date, we have not commenced business operationsIn order to become successful; we must address the following areas: 1.Expand into New Facilities:The Company must successfully expand through either corporate owned centers or franchising opportunities. 2.Develop and Implement a Marketing Plan:In order to promote our company and establish our public presence, we believe we will be required to develop and implement a comprehensive marketing plan to sell our cosmetic services. We may also seek additional acquisitions which compliment our business plan. We intend to market to both males and females ages 35-70 with household incomes of greater than $75,000. 3.Create Customer Loyalty:We are a small, development stagecompany that has generated no revenues.It is critical that we begin to expand and establish relationships with potential customers by providing quality cosmetic services on a consistent basis. Our Offering This prospectus relates to the sale of a total of 14,680,000 shares of our common stock. Up to 14,680,000 shares may be sold by the selling stockholders as set forth under the caption “Selling Stockholders”. The distribution of the shares by the Selling Stockholders is not subject to any underwriting agreement. We will receive none of the proceeds from the sale of the shares by the Selling Stockholders. Pursuant to our obligation to register the Selling Stockholders shares, we will bear all expenses of the registration incurred in connection with this offering, but all selling and other expenses incurred by the Selling Stockholders will be borne by the Selling Stockholders. Summary of Selected Financial Information The following table sets forth summary financial data derived from our financial statements. The data should be read in conjunction with the financial statements and the related notes thereto as well as the “Management’s Discussion and Plan of Operation” included elsewhere in this Prospectus. Financial Data Summary Balance Sheet Data ASSETS September 30, Cash $ Prepaid Expenses $ Notes Receivable, Related Parties $ Intangible Assets $ Total Assets $ LIABILITIES AND STOCKHOLDERS’ EQUITY Accrued Expenses $ Total Current Liabilities $ STOCKHOLDERS’ EQUITY Common stock: $0.001 par value, 100,000,000 shares authorized (1) 39,350,000 shares issued and outstanding $ Additional paid-in-capital Stock Subscription Receivable $ ) Accumulated Deficit $ ) Total stockholders’ equity $ Total liabilities and stockholders’ equity $ -3- Statements of Operations Data Inception on February 19, 2010 to September 30, 2010 Revenues $
